Citation Nr: 0509102	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
which is claimed secondary to Agent Orange exposure in 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola, Counsel

INTRODUCTION

The veteran had active duty from April 1969 to March 1971.  
He served in the Republic of Vietnam from March 1970 to March 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
rheumatoid arthritis, seizure disorder, and diabetes 
mellitus, all claimed secondary to Agent Orange exposure in 
service.

In December 2003, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

In a July 2004 decision the undersigned denied service 
connection for rheumatoid arthritis and seizure disorder.  
The undersigned remanded the issue of service connection for 
diabetes mellitus, which is claimed secondary to Agent Orange 
exposure in service, to the RO for additional development.  

In a September 2004 statement the veteran raised additional 
claims.  These are referred to the RO.  


FINDING OF FACT

The competent, probative evidence of record shows the veteran 
does not have a current medical diagnosis of diabetes 
mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for service connection in an April 
2002 letter.  The RO issued the notification letter prior to 
the November 2002 rating decision.  In this case, although 
the April 2002 VCAA notification letter does not contain the 
"fourth element," the Board notified the veteran of the need 
to provide any evidence pertaining to his claim in the July 
2004 decision.  The RO also provided the veteran the complete 
VCAA notification requirements for service connection in a 
July 2004 letter.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
these notification letters.  Specifically, the RO notified 
the veteran that VA would obtain all relevant evidence in the 
custody of any federal department or agency.  The RO advised 
him that it was his responsibility to send medical treatment 
records from his private physician regarding treatment or 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The Board finds that VA fully notified the veteran 
of what is required to substantiate the claim for service 
connection being decided.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection for diabetes mellitus in 
the November 2002 rating decision, the March 2003 statement 
of the case, and the December 2004 supplemental statement of 
the case.  The statement of the case and the December 2004 
supplemental statement of the case fully provided the laws 
and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement to service connection for diabetes 
mellitus under the applicable laws and regulations based on 
the evidence.  The duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's complete service medical 
records in November 1987 in connection with a previous claim 
for benefits.  The veteran does not contend and the evidence 
does not show there are additional service medical records 
that have not been requested or obtained.

The evidence includes all available post-service VA and 
private medical treatment records.  The RO obtained the 
outpatient treatment records from the Columbia VA Medical 
Center and the Greenville VA Medical Center.  The RO also 
obtained the private medical treatment records from 
Spartanburg Regional Healthcare Center.  The RO has also 
obtained additional VA medical treatment records dated 
through July 2004 subsequent to the Board remand decision.  
Here, there is no further duty to assist in obtaining 
additional VA or private medical treatment records because 
the medical findings already of record do not substantiate 
the veteran's claim for service connection, in so far as they 
show the veteran does not currently have diabetes mellitus.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The substantially 
complete application for benefits demonstrates there is no 
reasonable possibility that any further assistance VA would 
provide to the claimant would substantiate his claim for 
service connection.  38 C.F.R. § 3.159(d).  

The Board finds that a remand for another VA examination on 
the issue is not necessary to make a decision in this case.  
The veteran underwent a VA medical examination in August 2002 
for the specific purpose of determining whether he currently 
has diabetes mellitus.  The VA physician reviewed all the 
evidence in the claims folder and performed a separate 
medical examination and obtained current laboratory test 
results.  The physician determined that the veteran does not 
have diabetes mellitus.  Another VA examination is not 
necessary in this case because the medical findings already 
of record do not substantiate the veteran's claim for service 
connection, in so far as, they do not show a medical 
diagnosis of the claimed condition during active service or 
currently.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Consequently, a medical examination and opinion is not 
required because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate his claim for service connection.  
38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


II.  Service connection

The veteran seeks service connection for diabetes mellitus.  
He contends he incurred diabetes mellitus as a result of 
herbicide exposure during active service in the Republic of 
Vietnam from March 1970 to March 1971.  The veteran does not 
argue any specific contentions in support of this claim.  In 
fact, at the personal hearing he testified that he has never 
been given a confirmed diagnosis of diabetes mellitus but 
only told that he is borderline diabetic.  Transcript, pp. 5-
6.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2004).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for and of the listed conditions, 
which includes type 2 diabetes.  Presumptive service 
connection for these disorders as a result of herbicide 
exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

A veteran who served in the Republic of Vietnam from January 
9, 1962 to May 7, 1975 is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence establishing the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The initial question in this case is whether there is 
competent evidence of record that establishes a current 
medical diagnosis of diabetes mellitus.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a current disability.  Hickson, 12 Vet. App. at 
253.  

The service medical records do not show a medical diagnosis 
of diabetes mellitus.  The March 1971 medical separation 
examination report does not include a diagnosis of diabetes 
mellitus.  The clinical evaluation and laboratory test 
results were normal.  In short, the service medical records 
do not show a medical diagnosis of diabetes mellitus.  

The competent, probative post-service evidence of record does 
not currently include a medical diagnosis of diabetes 
mellitus.  The entire post-service VA and private medical 
treatment records do not contain a competent medical 
diagnosis of diabetes mellitus.  Although they show the 
veteran underwent laboratory testing such as the August 2002 
urinalysis profile and the general chemistry profile, none of 
this evidence includes any evidence or findings that the 
veteran currently has diabetes mellitus.  

The veteran underwent a VA medical examination in August 2004 
for the specific purpose of determining whether he has 
diabetes mellitus or whether the prior medical evidence shows 
he had a diagnosis of diabetes mellitus in the past.  The VA 
physician certified he reviewed all the evidence in the 
claims folder in conjunction with the examination, which 
included the most recent laboratory test results, which 
included the veteran's serum glucose level and his hemoglobin 
A1c level.  The physician also performed a physical 
examination.  Based on the examination and review of the 
evidence in the claims folder, including the recent 
laboratory results, the physician concluded that the veteran 
does not have diabetes mellitus.  

In this case competent medical evidence shows the veteran 
does not have diabetes mellitus.  The issue in this case is 
whether veteran currently has diabetes mellitus.  Therefore, 
the determinative issue in this case is medical in nature and 
requires competent medical evidence of a current disability.  
The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he is competent to provide 
evidence on the occurrence of observable symptoms, he is not 
competent to make a medical diagnosis or relate such symptoms 
to a specific medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In any event, the veteran has 
already testified that he has only been told he is borderline 
diabetic and has never been given an actual medical diagnosis 
of diabetes mellitus.  Transcript, pp. 5-6.  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").  

For these reasons, the Board finds that the competent, 
probative evidence of record does not include a medical 
diagnosis of a current disability.  The Board concludes that 
diabetes mellitus was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  




ORDER

Service connection for diabetes mellitus is denied.  




	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


